MURRAY, Justice,
concurring.
I am reluctant to concur, but a thorough examination of the record indicates that the city did not raise the issue of the public-trust doctrine at the trial below.
Under our case law, issues not raised at trial may not be reviewed when first raised on appeal. Rhode Island Hospital Trust National Bank v. de Beru, 553 A.2d 544, 547 (R.I.1989). However, even if the city had raised the issue below, I find that our recent decision in Hall v. Nascimento, 594 A.2d 874 (R.I.1991) controls and makes the city’s claim moot. For these reasons I concur in affirming the decision of the trial justice.